In these two appeals, the facts show, with slight variation, situations similar to those in Commonwealth v. Banholzer, filed herewith, excepting that in the present cases no stipulations to abate the piggery nuisances within sixty days were filed by defendants. Counsel on both sides state in their briefs that the questions involved, aside from that regarding the stipulation, are the same as those raised in the Banholzer Case, and adopt their arguments in briefs filed in that cause. The facts on the record of the two present cases show illegal and offensive conducting of the piggeries in direct violation of regulations duly promulgated by the state department of health and of such character as continuing nuisances as to seriously jeopardize public health. Inasmuch as these findings made by the chancellor and affirmed by the court below are supported by the evidence in the records before us, and since the various conclusions of law involved in these appeals are entirely disposed of by our decisions in Lutz v. Department of Health, 304 Pa. 572, and Com. v. Banholzer, 304 Pa. 578, which were argued before the court at the same time, there is nothing further for us to do but to enter the proper decrees.
The decrees granting injunctions in these two cases are affirmed; costs in each case to be paid by the respective defendants. *Page 583